Exhibit 10.4

FORM OF OMNIBUS AMENDMENT

[DATE]

VIA CERTIFIED MAIL, RETURN RECEIPT REQUESTED

[Insert Name and Address]

 

Dear [Insert Name]:

[                                  ] (the “Company”) anticipates entering into a
Securities Purchase Agreement (the “Participation Agreement”) with the United
States Department of Treasury (“Treasury”) that provides for the Company’s
participation in the Treasury’s TARP Capital Purchase Program (the “CPP”). If
the Company does not participate or ceases at any time to participate in the
CPP, this letter shall be of no further force and effect.

For the Company to participate in the CPP and as a condition to the closing of
the investment contemplated by the Participation Agreement, the Company is
required to establish specified standards for incentive compensation to its
senior executive officers and to make changes to its compensation arrangements.
To comply with these requirements, and in consideration of the benefits that you
will receive as a result of the Company’s participation in the CPP, you agree as
follows:

 

(1)

No Golden Parachute Payments. The Company is prohibiting any golden parachute
payment to you during any period during which (A) you are a senior executive
officer or one of the next five most highly-compensated employees of the
Company, and (B) Treasury holds an equity or debt position acquired from the
Company in the CPP (the “CPP Covered Period”). A “golden parachute payment” is,
as defined in subsection 111(a)(2) of EESA, any payment for departure from the
Company for any reason, except for payments for services performed or benefits
accrued.

 

(2)

No Bonus, Retention Award or Incentive Compensation. The Company is prohibiting
the payment to you, or accrual by the Company on your behalf, of any bonus,
retention award and/or incentive compensation during any period (A) during which
you are the most highly-compensated employee of the Company, and (B) which is a
CPP Covered Period. This prohibition shall not apply to (Y) any grant of
restricted stock that satisfies the requirements of subsection 111(b)(3)(D) of
EESA, or (Z) any bonus, retention award and/or incentive compensation required
to be paid to you pursuant to a written employment contract executed on or
before February 11, 2009 (as such valid employment contracts are determined by
Treasury or its designee).

 

(3)

Recovery of Bonus, Retention Award and Incentive Compensation. Any bonus,
retention award and incentive compensation paid to you during a CPP Covered
Period is subject to recovery or “clawback” by the Company if the payments were
based on materially inaccurate financial statements or any other materially
inaccurate performance metric criteria; provided, that during such CPP Covered
Period you were a senior executive officer or one of the next 20 most
highly-compensated employees of the Company.

 

(4)

Compensation Program Amendments. Each of the Company’s compensation, bonus,
incentive and other benefit plans, arrangements and agreements (including golden
parachute, severance and employment agreements) (collectively, “Benefit Plans”)
with

 

--------------------------------------------------------------------------------

 

[DATE]

Page 2

 

 

respect to you is hereby amended to the extent necessary to give effect to
provisions (1), (2) and (3); provided, however, should any future amendment to
EESA reduce or eliminate the restrictions described in (1), (2) and/or (3), this
letter shall be interpreted to require only the minimum restrictions and
corresponding amendment of Benefit Plans then required pursuant to EESA, as then
amended.

In addition, the Company is required to review its Benefit Plans to ensure that
they do not encourage senior executive officers to take unnecessary and
excessive risks that threaten the value of the Company. To the extent any such
review requires revisions to any Benefit Plan with respect to you, you and the
Company agree to negotiate such changes promptly and in good faith.

 

(5)

Definitions and Interpretation. This letter shall be interpreted as follows:

 

•

“Senior executive officer” means the Company’s “senior executive officers” as
defined in subsection 111(a)(1) of EESA.

 

•

“EESA” means the Emergency Economic Stabilization Act of 2008, as amended on
February 17, 2009, as implemented by guidance or regulation issued by the
Department of Treasury and as published in the Federal Register on October 20,
2008 and as issued thereafter.

 

•

The term “Company” includes any entities treated as a single employer with the
Company under 31 C.F.R. § 30.1(b) (as in effect on the Closing Date). You are
also delivering a waiver pursuant to the Participation Agreement, and, as
between the Company and you, the term “employer” in that waiver will be deemed
to mean the Company as used in this letter.

 

 

•

The term “CPP Covered Period” shall be limited by, and interpreted in a manner
consistent with, 31 C.F.R. § 30.11 (as in effect on the Closing Date).

 

 

•

Provisions (1), (2) and (3) of this letter are intended to, and will be
interpreted, administered and construed to, comply with Section 111 of EESA
(and, to the maximum extent consistent with the preceding, to permit operation
of the Benefit Plans in accordance with their terms before giving effect to this
letter).

 

(6)

Miscellaneous. To the extent not subject to federal law, this letter will be
governed by and construed in accordance with the laws of Indiana. This letter
may be executed in two or more counterparts, each of which will be deemed to be
an original. A signature transmitted by facsimile will be deemed an original
signature.

The Board appreciates the concessions you are making and looks forward to your
continued leadership during these financially turbulent times.

 

Yours sincerely,

 

 

 

--------------------------------------------------------------------------------

 

[DATE]

Page 3

 

 

 

 

By:                                                                             
                                 


Name:                                                                        
             
Title:                                                                          
 

 

Intending to be legally bound, I agree with and

accept the foregoing terms on the date set

forth below

 

                                                                             

[Insert Name]

 

Date:                                                                                             

 

cc: [Insert Name], via Hand Deliver

 

--------------------------------------------------------------------------------

 

 

 